Exhibit 10.53

 

Confidential Treatment Requested.

 

Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.

 

EIGHTH AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT

 

This Eighth Amendment to Credit Card Program Agreement (the “Eighth Amendment”)
is entered into this 17th day of October, 2008, by and among The Neiman Marcus
Group, Inc. and Bergdorf Goodman, Inc. on the one hand, and HSBC Private Label
Corporation (formerly, Household Corporation) and HSBC Bank Nevada, N.A., on the
other hand, to that certain Credit Card Program Agreement, dated June 8, 2005
(as amended, the “Agreement”), among the foregoing parties.  All capitalized
terms used herein and not otherwise defined shall have the meanings given to
them in the Agreement.

 

1.             Schedule 3.3 (Program Relationship Managers; Partner Program
Team) of the Agreement is amended by striking the existing Subsection 3(a),
only, of said schedule and replacing it with the following:

 

“3.           Bank’s Program Team Requirements and Specifications

 

(a)           Fully-Dedicated Team Members and Payment:  Bank shall ensure that
the following full-time employees, in each case having the experience and skills
referred to below shall devote 100% of their work efforts to the Program:

 

(i)  Two (2) marketing strategies with cumulative experience in the credit card
or retail marketing industry of at least 15 years, or such other experience
acceptable to NMG; and

 

(ii)  One (1) fully-trained data mining analyst.

 

The foregoing dedicated employees shall devote substantially all of their
efforts to performing Bank’s obligation pursuant to Section 5.4

 

Further, in lieu of maintaining an additional data mining analyst to the one
noted above, Bank shall twice pay [***] to NMG, with each payment being made
separately and in accordance with the September 2008 and September 2009 Monthly
Settlement Sheets, as contemplated in Schedule 7.1(b).  The September 2009
payment shall be prorated accordingly given the existing Term of the Agreement.”

 

2.             Except as otherwise modified herein, the terms and conditions of
the Agreement remain in full force and effect.

 

AGREED TO AND EXECUTED on this the 17th day of October 2008.

 

HSBC BANK NEVADA, N.A.

 

HSBC PRIVATE LABEL CORPORATION

 

 

 

 

 

By:

/s/  Brian D. Hughes

 

By:

/s/  Brian D. Hughes

 

Title:  Executive Vice President

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

BERGDORF GOODMAN, INC.

 

 

 

 

 

By:

/s/  William S. Hough

 

By:

/s/  Nelson A. Bangs

 

Title:  VP Credit Services

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------